U.S. BANCORP FUND SERVICES, LLC 2020 East Financial Way, Suite 100 Glendora, CA 91741 April 5, 2011 Via Edgar Transmission Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 Re:Professionally Managed Portfolios (the “Trust”) File Nos.: 33-12213 and 811-05037 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, the Stephens Small Cap Growth Fund and the Stephens Mid Cap Growth Fund, (the “Funds”), hereby certifies that the forms of Prospectuses and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment for the Funds dated March 31, 2011, and filed electronically as Post-Effective Amendment No. 397 to the Funds’ Registration Statement on Form N-1A on March 31, 2011. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (626) 914-7363. Sincerely, /s/ Elaine E. Richards Elaine E. Richards, Esq. Secretary of the Trust
